CaS€ 18-12491-CSS DOC 49 Filed 11/06/18 Page 1 Of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

------ x

 

In rex : Chapter ll
PROMISE HEALTHCARE GROUP, LLC, et al.,] : Case No. 18-12491 (CSS)
Debtors. : (Joint Administration Requested)

X Related D.I.: 8

 

INTERIM ORDER (I) AUTHORIZING THE
PAYMENT OF CERTAIN PREPETITION AND POSTPETITION

IAXE&AMLEEES_AEELID£BAEIIN§_REIAIEILBEUEE

Upon consideration of the motion (the “lllr)ti¢s~iit”)2 for entry of an interim order (this
“Order”) authorizing the payment of certain prepetition and postpetition taxes and fees, all as more
fully set forth in the Motion; and the Court having found that it has jurisdiction to consider the
Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Stana'ing Order of Reference from the United States District Court for the District of Delavvare,

 

1 The Debtors in these Chapter ll cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: I-[LP HealthCare, lnc. (8381), PH-ELA, lnc. (9180), Prof`essional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, lnc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, lnc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
lnc. (1708), HLP Properties at The Villages Holdings, LLC ({)006), HLP Properties at the Villages, L.L.C. (1938),
I~[[.P Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of Califomizg Inc. (9]79),
Promise Healthcare, lnc. (7953), Promise Hospital of Ascension, lnc. (9219), Promise Hospital of Baton Rouge, Inc.
(8831), Promise Hospital of Dade, lnc. (7837), Promise Hospital of Dallas, lnc. (0240), Promise Hospital ofEast ]_,os
Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana, lnc.
(4886), Promise Hospital of Lee, lnc. (8552), Promise Hospitai of Overland Park, lnc. (5562), Promise Hospital of
Phoenix, Inc. (1318), Promise Hospital of Salt Lake, lnc. (0659), Promise Hospital of`Vicksburg, Ine. (2834), Promise
Hospital of Wiehita Fa|ls, lnc. (4104), Promise Properties of Dade, lnc. (1592), Promise Properties of Lee, Inc. (9065),
Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, lnc. (5752),
Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Iric. (4298), Quantum Properties,
L.P. (8203), St. Aiexius Hospital Corporation #l (2766), St. Alexius Properties, LLC (4610), Success Healthcare l,
LLC (6535), Success Healthcare 2, LLC (8861), Sucoess Healthcare, LLC (]604), Vidalia Real Estate Partners, LLC
(4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, lnc. (1823), Promise
Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Vil|ages, Inc. (7529), and PHG Technology
Development and Services Company, lnc. (7766). The mailing address for the Debtors, solely for purposes of notices
and oornmunications, is 999 Yamato Road, 3'd FL, Boca Raton, FL 33431.

2 Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

EAST\]62332066.1

CaS€ 18-12491-CSS DOC 49 Filed 11/06/18 Page 2 Of 4

dated February 29, 2012; and upon consideration of the First Day Declaration in support thereof;
and the Court having found that consideration of the Motion and the relief requested therein is a
core proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that venue of this
proceeding in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that
notice of the Motion as set forth therein is sufficient under the circumstances; and the Court having
reviewed the Motion and having considered statements by counsel and evidence adduced in
support of the Motion at the hearing held before this Court (the “Hearing”); and the Court having
determined that the legal and factual bases set forth in the Motion and at the Hearing establish just
cause for the relief granted herein; and upon all of the proceedings had before the Court; and after
due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

l. The Motion is GRANTED on an interim basis, as set forth herein.

2. Without further order from this Court, the Debtors are authorized, but not directed
to, remit and pay (or use tax credits to offset) the Taxes and Fees that (a) accrued prior to the
Petition Date and that were not paid in full prepetition or will become payable during the pendency
of these chapter ll cases and (b) remit and pay 'i`axes and Fees that arise or accrue in the ordinary
course of business on a postpetition basis, in each case, solely to the extent that such Taxes and
Fees become payable in accordance with applicable law, subject to an aggregate maximum of.$§ri"
mm ZSDO,°JDO rn ok mll¢r-M. £a$¢'$

3. The requested relief will be without prejudice to the Debtors’ rights to contest the
amount of any, Taxes and Fees on any grounds in the Debtors’ sole discretion. Nothing in the
Motion or Order shall be considered an admission by the Debtors with respect to: (i) the Debtors’

liability to any Authority; (ii) Whether any particular obligation constitutes a Tax or Fee, or

EAST\162332066.1

CaS€ 18-12491-CSS DOC 49 Filed 11/06/18 Page 3 Of 4

(iii) whether any liability for Taxes and Fees constitutes a prepetition or postpetition obligation of
the Debtors.

4. Notwithstanding the relief granted in this Order and any actions taken pursuant to
such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any
prepetition claim against a Debtor entity; (b) a waiver of the Debtors’ right to dispute any
prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim; (d)
an implication or admission that any particular claim is of a type specified or defined in this Order
or the Motion; (e) a request or authorization to assume any prepetition agreement, contract, or
lease pursuant to section 365 of the Bankruptcy Code; or (f`) a waiver of the Debtors’ rights under
the Bankruptcy Code or any other applicable law.

5. The banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
and directed to receive, process, honor, and pay all such checks and electronic payment requests
when presented for payment, and ali such banks and financial institutions are authorized to rely on
the Debtors’ designation of any particular check or electronic payment request as approved by this
Order.

6. The Debtors are authorized to issue postpetition checks, or to effect postpetition
fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored
as a consequence of these chapter l l cases with respect to prepetition amounts owed in connection
with any Taxes and Fees.

7. The Final Hearing on the Motion shall be held on /Z-{ _[z , 2018 at

f l 9"”"` (Eastem Time) and any objections or responses to the Motion shall be in

Writing, filed with the Court, with a copy to chambers, and served upon (i) the proposed attorneys

EAST\162332066.1

CaS€ 18-12491-CSS DOC 49 Filed 11/06/18 Page 4 Of 4

for the Debtors: (a) DLA Piper LLP (US), 1201 North Market Street, Suite 2100, Wilmington,

Delaware 19801, Attn: Stuart Brown (stuart.brown@dlapiper.com); and (b) Waller Lansden

 

Dortch & Davis, LLP, 511 Union Street, Suite 2700, Nashville, TN 37219, Attn: John Tishler
(iohn.tishler@wallerlaw.com); (ii) the Office of the United States Trustee, J. Caleb Boggs Federal
Building, 844 King St., Lockbox 35, Wilmington DE 19801 (Attn: Brya Keilson
tbrya.keiisonga;usdoi.com); (iii) counsel for Wells Fargo: (a) McGuireWoocls LLP, 1251 6th Ave,

20th floor, New York, NY 10020, Attn: Brian Swett (bswett@mcguirewoods.com); and

 

(b) Richards, Layton & Finger, PA, 920 N King St, Wilmington, Delaware 19801, Attn: John
Knight kni ht rlf.corn ; and (iv) counsel to any statutory committee of unsecured creditors.

8. The contents of the Motion satisfy the requirements of Bankruptcy Rule 6003(b).

9_ Notice of the Motion as provided therein shall be deemed good and sufficient notice
of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules
are satisfied by such notice.

10. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
are immediately effective and enforceable upon its entry.

11. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Motion.

12. This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.

Dated; ll f G> ,2018

Wilmington, Delaware ()<M% /

THE HoN'oRABLE CHRISTUFHER s. soNTCHI
UNITED sTATEs BANKRUPTCY JUDGE

EAS'I\162332066.1

